Citation Nr: 1755839	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-44 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling effective May 27, 2011; and rated 50 percent disabling effective September 18, 2012.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2012; a statement of the case was issued in September 2015; and a substantive appeal was received in November 2015.   

The July 2012 rating decision granted service connection for PTSD and assigned a rating of 30 percent effective May 27, 2011.  In September 2012, the Veteran requested reconsideration and submitted medical evidence from a private psychiatric clinic.  The RO construed this as a notice of disagreement.  In response, the RO issued a February 2013 rating decision in which it increased the rating to 
50 percent, effective September 18, 2012.  Consequently, there are multiple time periods to consider.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's most recent VA examination occurred almost five years ago (February 2013).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995). 

In this case, the Board notes that at his February 2013 VA examination, the Veteran stated that he worked three days per week.  He stated that he has to keep busy.  
In his November 2015 substantive appeal (VA Form 9), he noted increased difficulties at work, to include constant frustration and outbursts that affect his ability to perform in a way that professionally and socially responsible.  As a result, he stated that he would probably stop working in next month, as he has become a liability.  Additionally, the Board notes treatment records dated April 2016 in which the Veteran stated that his anger and short term memory are worse; and that he experiences daily flashbacks, night sweats, and visual and auditory hallucinations.

Consequently, it appears that the Veteran's symptoms are more severe than those reflected in the February 2013 VA examination report.  As such, the Board finds that a new VA examination is warranted.  38 C.F.R. § 3.327(a) (2017).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding/current psychiatric treatment, VA or non-VA, to include completing an authorization form, if necessary.  Then, obtain the records and associate them with the claims file.

2.  After completing #1, then schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his service-connected PTSD.  The examiner should review the claims file to become familiar with the Veteran's medical history.  Any special tests deemed medically advisable should be conducted.  

3.  After completion of the above, then readjudicate the issue on appeal.  If the benefit sought is not allowed in full, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


